Chapter 14613, Acts of 1929, reduced the territorial limits of the City of Leesburg. In 1943 the City undertook to impose municipal taxes on the territory eliminated for that year and for the three preceding years. Petitioners brought this suit to enjoin the collection of said taxes on the theory that no municipal improvements had been made on the excluded territory and that they were not susceptible to municipal improvement. An amended bill was filed to which the City *Page 193 
tendered an answer. The Court denied a motion to strike certain portions of Paragraph 2 of the answer. This is an appeal by certiorari under rule 34 of the rules of this Court from the order denying the motion to strike.
We think the motion to strike should have been granted. The Act of 1929 eliminating the territory in question from the City shows on its face an intent to relieve it of municipal taxes. The bill of complaint alleges that the lands eliminated were not benefitted and were, in fact, so located that they could not be benefitted by the tax. It is also shown that they are agricultural lands, and the answer does not deny any of these allegations. The judgment appealed from is reversed on authority of City of Winter Haven v. Klemm  Son, 141 Fla. 75,192 So. 646; Smith v. City of Winter Haven, 154 Fla. 439,18 So. (2) 4; and Richmond v. Town of Largo, 155 Fla. 226,19 So. (2) 791.
Writ of certiorari is granted and the order of the Court denying a motion to strike a portion of respondent's answer to paragraph two of the bill of complaint is quashed.
It is so ordered.
CHAPMAN, C. J., TERRELL, BROWN, THOMAS, ADAMS and SEBRING, JJ., concur.
BUFORD, J., dissents.